Case 1:18-cv-00554-JTN-SJB ECF No. 138 filed 08/06/20 PageID.1224 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 ADE BROWN,

        Plaintiff,
                                                                 Case No. 1:18-cv-554
 v.
                                                                 HON. JANET T. NEFF
 WALTER CONKLIN, et al.,

        Defendants.
 ____________________________/

                                          ORDER

       This is a civil rights action brought by an inmate under 42 U.S.C. § 1983. Defendants

Conklin, Burns, Martens, Simon, Moody, Watkins, Powers, Hengesbach, Gardner, and Elliot filed

a Motion for Summary Judgment (ECF No. 124). The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on July 10, 2020, recommending that this Court grant

in part and deny in part the motion. The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 137) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 124) is

GRANTED IN PART AND DENIED IN PART. The Motion is granted as to Plaintiff’s deliberate

indifference claim against Defendant Moody, and denied as to Plaintiff’s excessive force claim

against the remaining Defendants. Defendant Amy Moody is terminated.



Dated: August 6, 2020                                       /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
